Citation Nr: 0807570	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  06-07 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition of the appellant as a helpless 
child of the veteran.


REPRESENTATION

Appellant represented by:	"To be clarified" 


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from December 1941 to 
September 1942 and was a prisoner of war of the Japanese 
government from December 1941 to September 1942.  His death 
occurred in November 2004.  The appellant in this matter is 
the veteran's daughter.  

The appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


REMAND

The appellant in an unsigned VA Form 21-4142, Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs, received by the RO in April 2005 requested 
representation by a recognized veterans' service 
organization, American Ex-Prisoners of War, Inc.  However, 
there is no indication that the RO ever undertook any action 
to effectuate, or at least clarify, the appellant's request 
for representation by a specified veterans' service 
organization.  Remand is necessary to confirm the appellant's 
desire for representation and to permit the AMC or RO to 
develop the matter procedurally should any representative 
continue to be sought.  

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied by means of the RO's March and June 2005 
letters, the Board is of the opinion that further development 
of the record is required to comply with VA's duty to assist 
the appellant in the development of the facts pertinent to 
her claim.  38 C.F.R. § 3.159.

The appellant has alleged that she is a helpless child of the 
veteran and that such status was present prior to her 
eighteenth birthday, due to the effects of polio and a 
schizoaffective disorder.  The term "child" includes an 
unmarried person, who before reaching the age of 18 years, 
became "helpless", i.e. permanently incapable of self- 
support.  38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. § 3.57 
(2007).  Pursuant to 38 C.F.R. § 3.356(a), a child must be 
shown to be permanently incapable of self-support by reason 
of a mental or physical defect at the date of attaining the 
age of 18 years.  The focus of analysis is on the 
individual's condition at the time of her 18th birthday.  It 
is that condition which determines whether entitlement to the 
status of "child" should be granted.  See Dobson v. Brown, 4 
Vet. App. 443 (1993).

The appellant was born in September 1960 and attained the age 
of 18 years in September 1978.  On file are the following 
items of pertinent evidence:  1) A record of hospitalization 
of the appellant in November and December 1961 for 
poliomyelitis; 2) a certification of medical treatment since 
December 2000 for care of a schizoaffective disorder, 
hypertension, and residuals of poliomyelitis inclusive of a 
leg length discrepancy; 3) various statements from family 
members and others as to the appellant's inability to perform 
activities of daily living or employment due to disablement 
from poliomyelitis, although able with assistance from others 
to attend high school; and 4) the appellant's own written 
testimony including her August 2005 statement that she is 
unable to walk without assistance and unable to provide 
herself with the necessities of life.

The degree to which the appellant was adversely affected by 
physical or mental disorders prior to or at the time of her 
18th birthday is unclear, and inasmuch as there is 
insufficient medical evidence for the Board to make a 
conclusive determination regarding her condition at that time 
and whether it caused her to be permanently incapable of 
self-support, additional evidentiary development is deemed 
advisable.  Such should include the retrieval of pertinent 
medical records and the conduct of a VA medical examination.  
Remand is required to effectuate these actions.  

Accordingly, the case is REMANDED for the following actions:

1.  The appellant should be contacted in 
writing for the specific purpose of 
clarifying her desire for representation 
of her interests in this appeal by Ex-
Prisoners of War, Inc, or other veterans' 
service organization and, if 
representation is desired, she should be 
provided with and asked to execute a 
power of attorney in favor of her chosen 
attorney, agent, or veterans' service 
organization.  Input from any chosen 
representative should then be obtained by 
the RO/AMC.  

2.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2007), the appellant 
must be provided notice of what 
additional information and evidence are 
needed to substantiate her claim that she 
is entitled to recognition as a helpless 
child of the veteran  The appellant must 
also be notified of what portion of that 
evidence VA will secure, and what portion 
she herself must submit, and advised to 
submit all pertinent evidence not already 
on file that is held in her possession.  
The appellant must also be informed that, 
if requested, VA will assist her in 
obtaining updated records of treatment 
from private medical professionals, or 
other evidence, provided that she 
furnishes sufficient, identifying 
information and written authorization.

Depending on the response received from 
the appellant, any and all assistance due 
her must then be afforded.

3.  The RO/AMC should ascertain, by field 
investigation if necessary, what medical 
treatment was received by the appellant 
from the time of her birth until her 18th 
birthday, and, if so, all available 
school and medical records, not already 
on file, including records relating to 
her hospitalization at San Lazaro 
Hospital in Manila from November 21, 
1961, to December 17, 1961, the admitting 
physician being Manuel Alzate, M.D., 
should be obtained for inclusion in the 
claims file.  The appellant must assist 
in this matter by responding to all 
inquiries, and providing any necessary 
releases.  In conjunction with this 
development, the appellant must be 
advised of the provisions of 38 C.F.R. 
§ 3.158(a).

4.  Thereafter, the appellant should be 
afforded complete VA physical and mental 
status examinations in order to determine 
the nature and severity of her 
disabilities.  The examiner(s) should 
review the claims file in conjunction 
with the examination and should provide 
the following information and opinions, 
with supporting rationale for any medical 
opinion offered:

(a)  The current severity and 
associated functional 
limitations of the residuals of 
poliomyelitis.  The examiner 
should indicate whether such 
disorder has been progressive 
and the degree to which it 
progressed prior to the 
appellant's 18th birthday, if 
such can be ascertained from 
the record; 

(b)  Whether it is at least as 
likely as not (50 percent or 
greater probability) that the 
appellant's poliomyelitis 
rendered her permanently 
incapable of self-support at 
the time of or prior to her 
18th birthday in September 
1978?  The examiner should 
state, if possible, what 
employment limitations would 
have existed at or prior to age 
18 years and what limitations 
are currently shown.  

(c)  Did the appellant have any 
other disabilities, to include 
hypertension or a 
schizoaffective disorder, prior 
to her 18th birthday, and, if 
so, what was the nature and 
severity of any and all such 
disabilities?  If it can be 
ascertained from the record, is 
it at least as likely as not 
(50 percent or greater 
probability) that such 
disabilities in conjunction 
with her poliomyelitis would 
have rendered her permanently 
incapable of self-support prior 
to her 18th birthday?  

(d)  If it is determined that 
the appellant was capable of 
self-support prior to her 18th 
birthday, the examiner(s) 
should identify the evidence 
that establishes that fact and 
discuss her industrial and 
employment capabilities in 
existence now and prior to her 
18th birthday.  

Each examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or aggravation; less likely 
weighs against the claim.

If any examiner is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

5.  Lastly, the appellant's claim should 
be readjudicated on the basis of all of 
the evidence of record and all governing 
legal authority.  If the benefit sought 
on appeal is not granted to the 
appellant's satisfaction, the RO/AMC 
should issue an appropriate supplemental 
statement of the case and afford the 
appellant and any designated 
representative an opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purpose of this remand 
is to obtain additional evidentiary and procedural 
development.  No inference as to the outcome of this matter 
should be drawn from the actions requested.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

